Citation Nr: 0806610	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1959 and from February 1961 to July 1966. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

Hearings on these matters were held before a Decision Review 
Officer in April 2006 and before the undersigned Veterans Law 
Judge on December 18, 2007.  Copies of the hearing 
transcripts have been associated with the claims folder.


FINDINGS OF FACT

1.  GERD did not have its onset in service and is not 
otherwise related to active service or his service-connected 
peptic ulcer disease.  

2.  Bilateral hearing loss first manifested years after 
service and is not related to service.

3.  Resolving all doubt in the veteran's favor, tinnitus is 
linked to service.




CONCLUSIONS OF LAW

1.  GERD was not incurred or aggravated in service and is not 
proximately due to the veteran's service-connected peptic 
ulcer disease.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, nor may sensorineural hearing 
loss be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1110, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).

3.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 
1154, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In correspondence dated November 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  In August 2007, the 
veteran was notified of the way initial disability ratings 
and effective dates are established.

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claims.  The duties to notify and assist 
have been met.


Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Service connection will also be presumed 
for certain chronic diseases, including sensorineural hearing 
loss, if manifest to a compensable degree within one year 
after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309.  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection will be granted when a 
disability is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310.  Secondary 
service connection may be established for a disorder which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Service Connection for GERD

The veteran does not contend and the record does not reflect 
that GERD had its onset in service or is otherwise related to 
active service.  He placed the onset of GERD as five years 
earlier when examined in 2005.  This was long after service 
and there is no suggestion in the clinical record that it is 
in any way related to his period of active service.  The 
veteran has attributed GERD to his service-connected peptic 
ulcer disease, stating that his own research and the verbal 
statements of his treating physicians have provided a link 
between the two disorders.

The veteran received a VA examination in September 2005.  The 
claims folder was reviewed.  The examiner confirmed the 
current diagnosis of GERD, but pointed out that no medical 
text had yet provided a link between peptic ulcer disease and 
GERD.  Thus, in the examiner's opinion, GERD was not the 
result of a natural progression of the veteran's service-
connected peptic ulcer disease or duodenitis.  

The 2005 VA examiner is a medical doctor and competent to 
render an opinion in this matter.  The claims folder was 
reviewed and a history of the veteran's disorder discussed.  
No evidence of record has been received that rebuts the 
examiner's opinion.  Absent a finding that GERD can be 
medically related to a service-connected disorder, service 
connection for GERD as secondary to a service-connected 
disorder is not warranted.

The veteran has contended that he was advised by physicians 
that his GERD is related to his service-connected disorder, 
but that they are unwilling to put that in writing.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).

The Board acknowledges the veteran's belief that his GERD is 
medically related to his service-connected peptic ulcer 
disease.  However, he has not been shown to possess the 
requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Routen v. Brown, 10 Vet. App.  
183, 186 (1997); Espiritu v. Derwinski, 2  Vet. App. 492, 
494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's GERD is medically related to a 
service-connected disorder.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Bilateral Hearing Loss

The veteran has attributed bilateral hearing loss to in-
service exposure to the noise of both B-52 bombers and firing 
weaponry.  The veteran's DD-214 indicates that his military 
occupational specialty was aircraft and missile electrical 
repairman.  His service medical records contain audiograms 
indicating that he was exposed to noise during target 
practice and flight line work.  The Board finds that the 
veteran's assertions as to his noise exposure are presumed 
true as they are consistent with his service.

At the outset, the Board has considered whether presumptive 
service connection for sensorineural hearing loss is 
warranted in the instant case.  Although the veteran has 
received a diagnosis of bilateral high frequency 
sensorineural hearing loss, the evidence of record fails to 
establish any clinical manifestations of hearing loss within 
one year of service.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, 
the criteria for presumptive service connection have not been 
satisfied.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In this regard, the Board 
notes that 38 C.F.R. § 3.385 defines when impaired hearing 
will be considered a "disability" for the purposes of 
applying the laws administered by VA.  That section states 
that hearing loss will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory thresholds for at least 3 of the frequencies 
500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.   

In the present case, bilateral sensorineural hearing loss was 
diagnosed after an August 2005 VA examination.  Therefore, 
the first element of a service connection claim is satisfied.  
However, as will be discussed below, the remaining criteria 
necessary to establish service connection have not been met.   

With respect to the second element of a service connection 
claim, that of in-service incurrence, the veteran's service 
medical records have been reviewed.  Such records are absent 
any complaints or treatment referable to hearing loss.  A 
June 1966 audiogram, conducted one month before separation, 
showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
5
0
10
10

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are American 
Standards Association (ASA) units and have been converted to 
International Standards Organization (ISO) units for proper 
comparison to the 1966 audiogram.)

These findings do not demonstrate a hearing disability for VA 
compensation purposes.  However, although the service medical 
records do not show that a hearing disability was incurred 
during active duty, this does not in itself preclude a grant 
of service connection.  Indeed, service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  However, a review of the 
post-service evidence does not lead to the conclusion that 
any current hearing loss is causally related to active 
service, for the reasons discussed below.   

The veteran received a VA audiological examination in August 
2005.  An audiogram showed pure tone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
25
25
40
LEFT
15
20
10
20
25

The claims folder was reviewed and normal in-service hearing 
noted.  The veteran was found to have "mild to moderately 
severe" bilateral sensorineural hearing loss, but only at 
high frequencies.  Based on the severity of the veteran's 
hearing loss and the length of time since his discharge from 
active service, the examiner concluded that it was not likely 
that bilateral hearing loss had its onset in service.  

On review, a preponderance of the evidence is against a 
finding that bilateral hearing loss is related to service.  
The August 2005 audiologist is a medical professional and 
competent to render an opinion in this matter.  The veteran's 
service medical records and lack of post-service occupational 
noise exposure were considered.  There is no competent 
evidence of record that rebuts the examiner's opinion.  As 
such, the weight of the evidence is against a finding that 
the veteran's bilateral hearing loss is causally related to 
his service.  

The Board also acknowledges the veteran's belief that his 
bilateral hearing loss had its onset during active service.  
However, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's bilateral hearing loss is causally 
related to active service.  Thus, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Service Connection for Tinnitus

The veteran has attributed tinnitus to in-service noise 
exposure.  A review of his service medical records indicates 
that in January 1958 he was treated for a ruptured tympanic 
membrane.  In February 1958, it was noted that the veteran 
"still ha[d] burning sensation [with] high intensity noise - 
bilat[erally]."  He was reported in March 1958 to be "less 
symptomatic."  Audiometric testing was within normal limits.  

Post-service medical records indicate that the veteran was 
initially diagnosed with tinnitus in December 2004.  During 
an August 2005 VA audiological examination, the examiner 
found that an opinion relating the veteran's tinnitus to his 
service would be speculative, as there was no record of 
reported tinnitus during service.  Although the examiner 
reviewed the claims folder, there is no reference to the 
February 1958 notation regarding a bilateral high intensity 
noise in the ears.  

The Board finds that the evidence is at least in equipoise as 
to whether tinnitus is related to service.  The veteran has a 
current diagnosis of tinnitus.  The veteran was exposed to 
noise while in active service.  There is an in-service 
notation of bilateral "high intensity" noise in the ears.  
The August 2005 examiner was unable to relate tinnitus to 
service, but there is no indication that the February 1958 
service medical records was considered.  Resolving doubt in 
the veteran's favor, the Board finds that tinnitus is linked 
to service.  38 C.F.R. § 3.102.  Accordingly,  the Board 
finds that the veteran is entitled to service connection for 
tinnitus. 


(CONTINUED ON NEXT PAGE)




ORDER

Service connection for GERD, as secondary to service-
connected peptic ulcer disease is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


